NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


FIDEL LOZANO, JR.,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-2543
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Rachael E. Bushey of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.



KELLY, MORRIS, and LUCAS, JJ., Concur.